CHINA DIRECT INDUSTRIES, INC. ANNOUNCES MANAGEMENT RESTRUCTURING AS THE COMPANY FOCUSES ON ITS CHINA OPERATIONS Deerfield Beach, FL – January 26, 2009 - China Direct, Inc., d/b/a China Direct Industries, Inc. (NASDAQ: CDII), a U.S. company that manages a portfolio of Chinese entities, announced today it has undertaken a management restructuring including several important changes to its senior management and board of directors as it focuses on operating its magnesium and basic industry segments in China. China Direct Industries believes these changes strengthen its ability to effectively grow its businesses in China in a challenging worldwide economic environment as it seeks to become the global leader in the production and distribution of pure magnesium. Management of China Direct Industries is pleased to announce the addition of Andrew Weeraratne as its Chief Financial Officer.China Direct Industrieshas added 10 operating subsidiaries since the fourth quarter of 2006 and has invested a substantial portion of its personnel and financial resources in both the U.S. and China in the area of financial management.Mr. Weeraratne will help to provide a renewed focus and leadership for China Direct Industries as it seeks to expand its operations in China and improve operating results.Mr. Weeraratne has over 25 years experience in public and corporate accounting.In addition to almost a decade of experience running his own private CPA firm in Washington D.C., he has served as the CFO of National Lampoon, Inc. and as controller for Beachport Entertainment.Mr. Weeraratne worked with the Embassy of the United States of America in Iraq as a financial advisor to form an Iraqi Accounting Association and introduced International Accounting Standards to Iraq as part of a plan to privatize State owned enterprises after the Iraq war.Mr.
